Judgment, Su*134preme Court, Bronx County (Robert Cohen, J.), rendered March 12, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 44/2 to 9 years, unanimously affirmed.
Defendant’s claim of improper summation by the prosecutor is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the prosecutor’s attacks on defense counsel’s summation did not distract the jury’s attention from the issues or deprive defendant of a fair trial (see, People v Richards, 207 AD2d 660, lv denied 84 NY2d 1037; People v Colon, 172 AD2d 173, affd 78 NY2d 998). Concur — Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.